Case: 21-51200        Document: 00516571237             Page: 1      Date Filed: 12/08/2022




             United States Court of Appeals
                  for the Fifth Circuit                                         United States Court of Appeals
                                                                                         Fifth Circuit

                                                                                       FILED
                                                                                December 8, 2022
                                        No. 21-51200
                                                                                     Lyle W. Cayce
                                                                                          Clerk

   United States of America,

                                                                      Plaintiff—Appellee,

                                            versus

   Derrick Deshon Collins,

                                                                  Defendant—Appellant.


                     Appeal from the United States District Court
                          for the Western District of Texas
                              USDC No. 7:21-CR-144-1


   Before King, Stewart, and Haynes, Circuit Judges.
   Per Curiam:*
         Derrick Deshon Collins appeals the district court’s judgment
   imposing a within-guidelines 188-month sentence following his guilty plea
   convictions. Because the district court did not abuse its discretion in
   imposing Collins’s sentence, we AFFIRM.




         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 21-51200         Document: 00516571237             Page: 2   Date Filed: 12/08/2022




                                          No. 21-51200


                   I. FACTUAL & PROCEDURAL BACKGROUND
          In July 2021, Collins pled guilty, without a plea agreement, to
   possession of cocaine base or “crack” with intent to distribute in violation of
   21 U.S.C. § 841(a)(1) and (b)(1)(C) and possession of a firearm in furtherance
   of a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1). According to
   the presentence investigation report (PSR), Collins’s total offense level was
   29 based on a base offense level of 32 and three-level reduction for acceptance
   of responsibility. Collins had eight scored convictions and committed the
   instant offense while under a criminal justice sentence for a Texas offense.
   Consequently, he received a criminal history score of 20 and a criminal
   history category of VI. At least 14 of Collins’s convictions did not receive
   criminal history points. These calculations yielded a guidelines range of 151
   to 188 months in prison for the drug conviction and a mandatory minimum
   sentence of 60 months in prison on the gun conviction.
          The Government filed a sentencing memorandum informing the
   district court that the EQUAL Act of 2021 (the Act), 1 which would eliminate
   the sentencing disparity between powder-cocaine and crack-cocaine in 21
   U.S.C. § 841 and 21 U.S.C. § 960, was pending before Congress. It stated
   that the Department of Justice supported the passage of the Act and indicated
   that the district court could consider the existing sentencing disparity when
   sentencing Collins. In spite of its position supporting the Act, the
   Government nevertheless requested that the district court impose a
   guidelines sentence in light of the 18 U.S.C. § 3553(a) factors and Collins’s
   extensive criminal history.
          Collins also filed a sentencing memorandum, urging the district court
   to apply the powder-cocaine guideline to avoid any sentencing disparity,


          1
              H.R. 1693, 117th Cong. (2021).




                                               2
Case: 21-51200     Document: 00516571237           Page: 3   Date Filed: 12/08/2022




                                    No. 21-51200


   noting that his guidelines range would be 77 to 96 months under that more
   lenient guideline. At sentencing, Collins reiterated his objection to the drug
   quantity calculation, which the district court overruled. He also requested a
   sentence at the low end of the guidelines range, pledging to “do better” after
   he is released from prison.
          In response, the district court emphasized that Collins scored in the
   highest criminal history category based on his lengthy criminal history, which
   included convictions for robbery, delivery of controlled substances,
   aggravated assault, theft, obstruction, and possession of cocaine. It also
   pointed out that Collins had numerous convictions that were not scored. The
   district court then announced that it was imposing a guidelines sentence
   based on the Sentencing Reform Act of 1984, which it considered to be
   advisory, and its consideration of the 18 U.S.C. § 3553(a) sentencing factors.
   It acknowledged that the Government supported the passage of the EQUAL
   Act but stated that after considering Collins’s serious and extensive criminal
   history, which it considered to be underrepresented, a guidelines sentence
   was warranted on the drug charge. It construed Collins’s sentencing
   memorandum as a motion for a downward departure and denied the motion.
          It ultimately imposed a sentence of 188 months’ imprisonment for the
   drug count and 60 months’ imprisonment for the firearm count to run
   consecutively. It also imposed a three-year supervised release term on the
   drug count and a five-year supervised release term on the gun count, to run
   concurrently. Collins filed this appeal arguing that his 188-month sentence
   on the drug count was substantively unreasonable.
                          II. STANDARD OF REVIEW
          This court generally reviews “the substantive reasonableness of the
   sentence imposed under an abuse-of-discretion standard.” See Gall v. United
   States, 552 U.S. 38, 51 (2007). Here, Collins preserved his challenge to the




                                         3
Case: 21-51200     Document: 00516571237           Page: 4   Date Filed: 12/08/2022




                                    No. 21-51200


   substantive reasonableness of his sentence by requesting a downward
   variance. See Holguin-Hernandez v. United States, 140 S. Ct. 762, 766–67
   (2020) (“A defendant who, by advocating for a particular sentence,
   communicates to the trial judge his view that a longer sentence is ‘greater
   than necessary’ has thereby informed the court of the legal error at issue in
   an appellate challenge to the substantive reasonableness of the sentence.”).
                               III. DISCUSSION
          On appeal, Collins contends that the 188-month within-guidelines
   sentence is substantively unreasonable because it overstated the seriousness
   of his offense, gave undue weight to his criminal history, and failed to
   consider the sentencing disparity between the crack-cocaine and powder-
   cocaine guidelines. We disagree.
          “[A] district court should begin all sentencing proceedings by
   correctly calculating the applicable Guidelines range.” Gall, 552 U.S. at 49.
   Then, “after giving both parties an opportunity to argue for whatever
   sentence they deem appropriate, the district judge should then consider all
   of the § 3553(a) factors to determine whether they support the sentence
   requested by a party.” Id. at 49–50. The district court “shall impose a
   sentence sufficient, but not greater than necessary, to comply with the
   purposes” of § 3553(a)(2). 18 U.S.C. § 3553(a). “This court applies a
   rebuttable presumption of reasonableness to a properly calculated, within-
   guidelines sentence.” United States v. Cooks, 589 F.3d 173, 186 (5th Cir.
   2009). A defendant can rebut this presumption by “showing that the
   sentence does not account for a factor that should receive significant weight,




                                         4
Case: 21-51200         Document: 00516571237              Page: 5       Date Filed: 12/08/2022




                                          No. 21-51200


   it gives significant weight to an irrelevant or improper factor, or it represents
   a clear error of judgment in balancing sentencing factors.” Id. 2
           Here, the district court determined that, in light of the nature and
   circumstances of the instant offense and Collins’s history and characteristics,
   a within-guidelines sentence was necessary to achieve the sentencing goals
   set forth in § 3553(a). Although the district court specifically acknowledged
   that the EQUAL Act was pending and that the Government had endorsed its
   passage, it also expressed its concern with Collins’s extensive criminal
   history, which it found to be underrepresented given his uncharged criminal
   conduct. 3 See United States v. Smith, 440 F.3d 704, 709 (5th Cir. 2006)
   (noting that the district court may consider the defendant’s criminal history
   and unscored convictions when imposing a sentence). Collins’s
   disagreement with the propriety of his sentence and the district court’s
   weighing of the § 3553(a) factors does not suffice to rebut the presumption of
   reasonableness that attaches to his within-guidelines sentence. See United
   States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010) (“A defendant’s


           2
              Although Collins contends that the presumption is not applicable here because
   the crack-cocaine guideline lacks an empirical basis, he concedes that this court has held
   that the presumption applies regardless of whether the Sentencing Guidelines have an
   empirical basis. See United States v. Lara, 23 F.4th 459, 485–86 (5th Cir. 2022); see also
   United States v. Miller, 665 F.3d 114, 119 (5th Cir. 2011) (“[T]here is a rebuttable
   presumption that a sentence within the applicable advisory Guidelines range is reasonable,
   even if the applicable Guideline is not empirically based.”). Consequently, the presumption
   of reasonableness applies in this case.
           3
              Indeed, a review of Collins’s PSR reveals his dense and lengthy twenty-plus year
   criminal history that includes numerous unscored and scored convictions for a variety of
   offenses. As the district court observed upon reviewing Collins’s criminal history, “Wow.
   So it looks to me like this goes back to 1995 when you were 18 years old. And that’s pretty
   much what you’ve done, whether it’s robbery or selling cocaine or aggravated assault, theft,
   terroristic threats, theft, obstruction, possession of cocaine, obstruction, tampering with
   evidence, evading, possession of marijuana, delivery of controlled substance . . . It appears
   to me, if I were to say, what was this guy’s profession, I’d say, well, he’s a criminal.”




                                                5
Case: 21-51200      Document: 00516571237         Page: 6   Date Filed: 12/08/2022




                                   No. 21-51200


   disagreement with the propriety of the sentence imposed does not suffice to
   rebut the presumption of reasonableness that attaches to a within-guidelines
   sentence.”). Accordingly, Collins has not shown that the district court erred
   in balancing the sentencing factors, and thus, he has failed to rebut the
   presumption that his within-guidelines sentence is reasonable. See Cooks, 589
   F.3d at 186. As a result, Collins has failed to demonstrate that the district
   court abused its discretion by imposing the 188-month sentence for the drug
   count. See id.
                              IV. CONCLUSION
          For the foregoing reasons, the district court’s judgment is
   AFFIRMED.




                                        6